DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 11/18/22. Currently, claims 2-9 are pending in the application. Claim 1 is cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/119,397, filed on 3/16/2011.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Election/Restrictions
Applicant’s election without traverse of Species I and Sub-species A, Figures 1-2C, 4A, 4B, 5A and 5B (corresponding to claims 2-9) in the reply filed on 11/18/22 is acknowledged.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  claims 2 and 6 recite “the handle containing the removal string wholly therein,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant’s should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “a depth” in line 5 should be amended to recite ---a predetermined depth---.  Appropriate correction is required.
Claims 3 and 7 are objected to because of the following informalities:  claims 3 and 7 recite “loading the intrauterine system within the insertion tube,” Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “a depth” in line 4 should be amended to recite ---a predetermined depth---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “an insertion tube configured to retain at least a portion of the intrauterine system.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification explicitly teaches that “the hemispherical tips (10a, 10b as shown in FIGS. 4A and 4B) of the wings of the IUS partly remain uncovered by the insertion tube” (see [0084] of the publication of the present application). Thus, it is clear that only a portion of the intrauterine system (IUS) is retained within the insertion tube. Applicant’s recitation of “at least a portion” of the intrauterine system being retained within the insertion tube provides for a configuration in which the entire intrauterine system is retained within the insertion tube (which is not supported by Applicant’s original specification, which teaches that the hemispherical tips 10a, 10b of the IUS are not retained in the insertion tube, as previously noted). Claims 3-5 depend on claim 2 and therefore, include the same error.
Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 9 recite “wherein the hormone is levonorgestrel.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s original specification provides absolutely no teaching of levonorgestrel.
Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “an insertion tube configured to retain at least a portion of the intrauterine system.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification explicitly teaches that “the hemispherical tips (10a, 10b as shown in FIGS. 4A and 4B) of the wings of the IUS partly remain uncovered by the insertion tube” (see [0084] of the publication of the present application). Thus, it is clear that only a portion of the intrauterine system (IUS) is retained within the insertion tube. Applicant’s recitation of “at least a portion” of the intrauterine system being retained within the insertion tube provides for a configuration in which the entire intrauterine system is retained within the insertion tube (which is not supported by Applicant’s original specification, which teaches that the hemispherical tips 10a, 10b of the IUS are not retained in the insertion tube, as previously noted). Claims 7-9 depend on claim 6 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

Claims 2-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macandrew et al. (US 5,785,053), in view of Holmes (US 4,143,656) and further in view of Basuyaux (US 4,655,204).
In regards to claim 2, Macandrew et al. teaches in Figures 3A and 3B providing (inasmuch as IUD 40 is shown in Figures 3A and 3B to be provided) an intrauterine system (IUD 40) having a reservoir containing a hormone (column 5, lines 24-33 teaches that the IUD 40 can include “a jacket-like polymeric reservoir containing an active agent wound around it” and that “suitable active agents include hormones”) and a removal string (withdrawal string(s) 41) attached to (as shown in Figures 3A and 3B) the intrauterine system (IUD 40); holding a handle (plunger 11) of an inserter (inserter 10) in one hand (column 3, line 50 teaches “holding the handle of the plunger,” which would require the plunger 11 to be held by at least one hand of the user), the handle (plunger 11) containing the removal string (withdrawal string(s) 41) therein (as shown in Figures 3A and 3B; further, column 3, lines 36-37 teaches “the string 41 runs advantageously in the bore 13 of the plunger”) and being coupled (as shown in Figures 3A and 3B) to an insertion tube (protective tube 12) configured to retain at least a portion of the intrauterine system (Figure 3B teaches the protective tube 12 containing a portion of IUD 40 therein; column 3, lines 53-54 teaches “the IUD is substantially inside the protective tube”), the handle (plunger 11) having a lock (locking device 15) arranged inside (claim 1 teaches “a locking device operatively attached to said plunger, said locking device adapted to lock a string attached to the IUD;” since the withdrawal string(s) 41 is positioned within the plunger 11 (as shown in Figures 3A and 3B), the locking device 15 must also be positioned within the plunger 11 in order to contact the withdrawal string(s) 41 to lock the withdrawal string(s) 41 in position) the handle (plunger 11) and configured to reversibly immobilize (column 3, lines 32-33 teach “before insertion the string 41 is tightened and locked in the locking device (15) associated with the plunger 11” and claim 1 teaches “said locking device adapted to lock a string attached to the IUD”; column 4, line 9 teaches “the IUD [which includes withdrawal string(s) 41] is released”) the removal string (withdrawal string(s) 41); introducing the inserter (inserter 10) into the uterus with the one hand until the intrauterine system is at the predetermined depth (column 4, lines 8-9 teaches “the device [inserter 10] according to FIG. 3B is pushed into the uterus until the IUD is in the correct location;” it is understood that this pushing is performed by at least one of the user’s hands); and moving (column 4, lines 8-14 teach “retracting”) a slider (stop member R), disposed within a longitudinal opening in (Figures 3A and 3B teach the stop member R being positioned in a longitudinal gap that extends between stop members R2 and R4; column 3, lines 39-40 teaches that stop members R2 and R4 are part of plunger 11) the handle (plunger 11), with one digit of the one hand (it is understood that this retracting is performed by at least one of the user’s hands), thereby releasing the removal string (withdrawal string(s) 41) and intrauterine system (IUD 40) within the uterus (column 4, lines 8-14 teaches that the IUD 40 (which includes withdrawal string(s) 41) is “released” in the uterus by retracting the stop member R “until the stop surface R3 abuts the stop member R4 attached to the plunger”).
Macandrew et al. does not teach sounding the uterus to predetermine a depth for placement of the intrauterine system; and the handle containing the removal string wholly therein.
However, Holmes teaches in column 8, lines 24-30 an analogous method that includes sounding the uterus to predetermine a depth for placement of the intrauterine system (column 8, lines 24-30 teaches “the intended position or depth of insertion [of IUD 50] is determined with a uterine sound”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. to include sounding the uterus to predetermine a depth for placement of the intrauterine system as taught by Holmes because this step is known to determine the “correct depth” in the uterus at which the intrauterine system should be positioned, as Holmes teaches in column 8, lines 24-30.
Macandrew et al. and Holmes do not teach the handle containing the removal string wholly therein.
However, Basuyaux teaches in Figures 2 and 3 and column 3, lines 32-33 an analogous method with the handle (cannula 8) containing the removal string (threads 3) wholly therein (Figures 2 and 3 teach the entirety of threads 3 being positioned within cannula 8; cannula 8 is capable of being grasped by a user’s hand and therefore, can be considered a handle).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. as modified by Holmes to include the handle containing the removal string wholly therein as taught by Basuyaux because this element is known to shield the removal string such that the removal string will not be inadvertently pulled by something in the surrounding environment.
In regards to claim 3, Macandrew et al., Holmes and Basuyaux teach the method of claim 2. Macandrew et al. teaches in column 3, lines 48-54 that prior to introducing the inserter (inserter 10) into the uterus, moving the slider (stop member R), thereby loading the intrauterine system (IUD 40) within the insertion tube (protective tube 12) (column 3, lines 48-54 teaches moving the stop member R, resulting in a configuration in which “the IUD is substantially inside the protective tube;” this step is taught to occur before the introduction of the inserter 10 in the uterus, which is subsequently taught in column 4, lines 8-9).
In regards to claim 4, Macandrew et al., Holmes and Basuyaux teach the method of claim 2. Macandrew et al. does not teach adjusting a flange on the insertion tube based on the predetermined depth of the uterus.
However, Holmes teaches in Figures 1 and 2 and column 3, lines 31-36 an analogous method that includes adjusting a flange (stop means 12) on the insertion tube (inserter tube 11) based on the predetermined depth of the uterus (column 3, lines 31-36 teaches “the tube is provided with an externally mounted slidable stop means for engaging the cervical os which is located on the insertion section of the tube and is susceptible of being adjusted to a predetermined position for proper depth of insertion”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. as modified by Holmes and Basuyaux to include adjusting a flange on the insertion tube based on the predetermined depth of the uterus as taught by Holmes because this step is known to facilitate “proper depth of insertion” of the intrauterine system, as Holmes teaches in column 3, lines 31-36.
In regards to claim 6, Macandrew et al. teaches in Figures 3A and 3B providing (inasmuch as IUD 40 is shown in Figures 3A and 3B to be provided) an intrauterine system (IUD 40) having a reservoir containing a hormone (column 5, lines 24-33 teaches that the IUD 40 can include “a jacket-like polymeric reservoir containing an active agent wound around it” and that “suitable active agents include hormones”) and a removal string (withdrawal string(s) 41) attached to (as shown in Figures 3A and 3B) the intrauterine system (IUD 40); holding a handle (plunger 11) of an inserter (inserter 10) in one hand (column 3, line 50 teaches “holding the handle of the plunger,” which would require the plunger 11 to be held by at least one hand of the user), the handle (plunger 11) containing the removal string (withdrawal string(s) 41) therein (as shown in Figures 3A and 3B; further, column 3, lines 36-37 teaches “the string 41 runs advantageously in the bore 13 of the plunger”) and being coupled (as shown in Figures 3A and 3B) to an insertion tube (protective tube 12) configured to retain at least a portion of the intrauterine system (Figure 3B teaches the protective tube 12 containing a portion of IUD 40 therein; column 3, lines 53-54 teaches “the IUD is substantially inside the protective tube”), the handle (plunger 11) having a lock (locking device 15) arranged inside (claim 1 teaches “a locking device operatively attached to said plunger, said locking device adapted to lock a string attached to the IUD;” since the withdrawal string(s) 41 is positioned within the plunger 11 (as shown in Figures 3A and 3B), the locking device 15 must also be positioned within the plunger 11 in order to contact the withdrawal string(s) 41 to lock the withdrawal string(s) 41 in position) the handle (plunger 11) and configured to reversibly immobilize (column 3, lines 32-33 teach “before insertion the string 41 is tightened and locked in the locking device (15) associated with the plunger 11” and claim 1 teaches “said locking device adapted to lock a string attached to the IUD”; column 4, line 9 teaches “the IUD [which includes withdrawal string(s) 41] is released”) the removal string (withdrawal string(s) 41); introducing the inserter (inserter 10) into the uterus with the one hand until the intrauterine system is at the predetermined depth (column 4, lines 8-9 teaches “the device [inserter 10] according to FIG. 3B is pushed into the uterus until the IUD is in the correct location;” it is understood that this pushing is performed by at least one of the user’s hands); and moving (column 4, lines 8-14 teach “retracting”) a slider (stop member R), disposed within a longitudinal opening in (Figures 3A and 3B teach the stop member R being positioned in a longitudinal gap that extends between stop members R2 and R4; column 3, lines 39-40 teaches that stop members R2 and R4 are part of plunger 11) the handle (plunger 11), with one digit of the one hand (it is understood that this retracting is performed by at least one of the user’s hands), thereby releasing the removal string (withdrawal string(s) 41) and intrauterine system (IUD 40) within the uterus (column 4, lines 8-14 teaches that the IUD 40 (which includes withdrawal string(s) 41) is “released” in the uterus by retracting the stop member R “until the stop surface R3 abuts the stop member R4 attached to the plunger”).
Macandrew et al. does not teach sounding a uterus of the patient to predetermine a depth for placement of the intrauterine system; and the handle containing the removal string wholly therein.
However, Holmes teaches in column 8, lines 24-30 an analogous method that includes sounding a uterus of the patient to predetermine a depth for placement of the intrauterine system (column 8, lines 24-30 teaches “the intended position or depth of insertion [of IUD 50] is determined with a uterine sound”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. to include sounding a uterus of the patient to predetermine a depth for placement of the intrauterine system as taught by Holmes because this step is known to determine the “correct depth” in the uterus at which the intrauterine system should be positioned, as Holmes teaches in column 8, lines 24-30.
Macandrew et al. and Holmes do not teach the handle containing the removal string wholly therein.
However, Basuyaux teaches in Figures 2 and 3 and column 3, lines 32-33 an analogous method with the handle (cannula 8) containing the removal string (threads 3) wholly therein (Figures 2 and 3 teach the entirety of threads 3 being positioned within cannula 8; cannula 8 is capable of being grasped by a user’s hand and therefore, can be considered a handle).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. as modified by Holmes to include the handle containing the removal string wholly therein as taught by Basuyaux because this element is known to shield the removal string such that the removal string will not be inadvertently pulled by something in the surrounding environment.
In regards to claim 7, Macandrew et al., Holmes and Basuyaux teach the method of claim 6. Macandrew et al. teaches in column 3, lines 48-54 that prior to introducing the inserter (inserter 10) into the uterus, moving the slider (stop member R), thereby loading the intrauterine system (IUD 40) within the insertion tube (protective tube 12) (column 3, lines 48-54 teaches moving the stop member R, resulting in a configuration in which “the IUD is substantially inside the protective tube;” this step is taught to occur before the introduction of the inserter 10 in the uterus, which is subsequently taught in column 4, lines 8-9).
In regards to claim 8, Macandrew et al., Holmes and Basuyaux teach the method of claim 6. Macandrew et al. does not teach adjusting a flange on the insertion tube based on the predetermined depth of the uterus.
However, Holmes teaches in Figures 1 and 2 and column 3, lines 31-36 an analogous method that includes adjusting a flange (stop means 12) on the insertion tube (inserter tube 11) based on the predetermined depth of the uterus (column 3, lines 31-36 teaches “the tube is provided with an externally mounted slidable stop means for engaging the cervical os which is located on the insertion section of the tube and is susceptible of being adjusted to a predetermined position for proper depth of insertion”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. as modified by Holmes and Basuyaux to include adjusting a flange on the insertion tube based on the predetermined depth of the uterus as taught by Holmes because this step is known to facilitate “proper depth of insertion” of the intrauterine system, as Holmes teaches in column 3, lines 31-36.

Claims 5 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macandrew et al. (US 5,785,053), in view of Holmes (US 4,143,656), in view of Basuyaux (US 4,655,204) and further in view of Nabahi (US 6,103,256).
In regards to claim 5, Macandrew et al., Holmes and Basuyaux teach the method of claim 2. Macandrew et al., Holmes and Basuyaux do not teach that the hormone is levonorgestrel.
However, Nabahi teaches in column 7, lines 5-12 an analogous method wherein the hormone is levonorgestrel. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. as modified by Holmes and Basuyaux to include that the hormone is levonorgestrel as taught by Nabahi because this element is known to be an “effective” contraceptive steroid, as Nabahi teaches in column 7, lines 5-12.
In regards to claim 9, Macandrew et al., Holmes and Basuyaux teach the method of claim 6. Macandrew et al., Holmes and Basuyaux do not teach that the hormone is levonorgestrel.
However, Nabahi teaches in column 7, lines 5-12 an analogous method wherein the hormone is levonorgestrel. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Macandrew et al. as modified by Holmes and Basuyaux to include that the hormone is levonorgestrel as taught by Nabahi because this element is known to be an “effective” contraceptive steroid, as Nabahi teaches in column 7, lines 5-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/16/22